Case 3:05-cr-00158-M Document 123 Filed 04/23/20 Page1of2 PagelD 793

bere (PPL, AOFZO / re

| POEMBARE bar Cee. tf Ee bei wrerer A vope ig_< ne esis po Be
08 Barrie Facet : - - -
 flaeps PEFR : / |
Tere - 7? a PSA LA - (00 3 ee 7 —|
|

 

 

 

 

Seager - i 5 fe, Yt

= an - Whee re Se ~Fiace cy | Zs ig paw Wen. 7 eee ze ote CMa _|

Loe 7 be Cov-reo —“9 eananenmen FP lew ale Sate“ avg ae AE.
bei. Beane “aug 2 Afn<em ix, AA are ture vow’,

Sen cas Spree,
_ at sia Ae ahs Aber Per A AEECTES Gy owt nes, ee rere

Se = 7 Ze BS Sees £ Q_%y. al Fates ur CFuey a Boece _|
“%, > ne 77 Sete i a ALLA OBAAT ERD ue Seen we 2 EAA ZO Bina” “Forse -

 

 

 

4O2 iC Chen Keotor CET 4 ASapH x KFi02D AR Se <=]
APS H0o Sy Aeegpees Ae hes Sours Oe Amine <n Baa
Lhe Apazes Qny “os neces Abu Abs Tasrcns t= “Ge en At
Abe Awaz - Ft Fe. Perr a = Free ox I a ae Séoao = ee

Sree, —< Zh _<e Enns, “brevis Settee CUMETE ~D4_ A Mecpe Som
me Afay —% Sic Ay « oCaoee Sino Sr tgpecose « aa “~~ « cance 2 erg

ais _Prreeney Genre Ct zee ee Cane . KKE Khaons Sra reo Pa Fatt
OCB ree = press ve A Pee Rote re Lez PB 2 a ph tac Dbl Soe FOAL

 

 

Oe Fen = Ae Kecenw20- Sa CAvertnany a a TAH
At T= A err OF CER, ey — KSseecen rr eo a Omeura Cen “2 Sees
Len Sern CAs Se Ur emcee en 7 Ae - Awe Sree “er | ‘ a
aor fe Anew “ste, Ae Seire Lo 7: “Sea Lc Caves AP Te =.
aa Ahan Cele foe Par On Ae. See Ger: Aa, Lal 7y Tre
MMiw Care “ea “ Dye wesc AB £ Q~- AP annie Gor Oey
ae er raw Qn Sat Cerra | ‘cows Teens Tne OQ Cranes. =
ae a en CP pln ns Celzoq- Letz7o4 SY ele KG AD LP pm bern, Cele.

ian Pees, wy Maar Lae OF AFOO EF nares Ane ar APL MDDS SaSu/ A
= ee SS ee eee : - — — ff ____
. —— 5 es om

 

 

 

 

Kase, Oy KO KhLueour Cura Stage tae Mage Afervten, Mes Chen
Utuerre -% Foe POU Ea rome, SF peers KR cwaecry eo ewe perc) .

 

 

 
Case 3:05-cr-00158-M Document 123 Filed 04/23/20 Page 2of2 PagelD 794

(Aa 2 bleve Kap On Ay Konak gy Te Wy Stuegen, Sarren Ave ee
| A tepeae, Ce her AH pane Hs Quen 4 Aeneas Ho So rt -
a Acerca feiweres. —— Sau Graves oll Ab rr one EOPENT, ——
Ces Fea Tae Cetaty omy Op fry Pe See Choe fA So- |

-< Gen-L here Be ene vo Sean Cob See ee Ae Ta EEF

pie pina Ave Ses —_ AAAS ery AOAC BK AO Soria |
So way ee Zhan Fe xe Cet Wnts Guster —_ Jey |

ho Quer “Fo ew Chee. Ceeeae SI herp Leiber LSPS |
| or SF Sade KUN ACAI Aa es Ae cpt Aer, Blaven- AB Bony

Pt EP erie wwnrwes Bey er Breas a ee, oe tix Barna =|
ae = 3
CET AI ARENT AFT r= aes Oe AAUES s Aas haere mJ. asMbese |

sae it Aaa 4 Concsprsthnlibits, Qn 47, Le aT?S « De Sr Cos =_~y = OOS | SS

Kf8 ta en asus Ae FP Sant Leoverstews “ox AP Cee 8 ge OL wy

LOLS HO AIS EGE & e AS Sebors POE is ches Fag tresr - Abra. Oe ice — Aen

 

6 Keres Aso - ak Lite Alo dee nore Aen > 2 FeO a es AF ce phat Ua ———

AKT AY Pearse are tio Aarronesy & Lose 7% - a tape A~berta) _

LI re PS ET oe G93 Fain tee c%& ill TWA 8 a iow, 2 Aerwaes D

 

 

 

 

 

AE EALA IAD oir Fat SFr ans AB AOE LOLA IBAA v2 = have Fer
“

Ze ee AOA AL - ans AuUEAED Aisrew) . EN Sour - Bic, Can wo, Fe

rey ren Liitle KLay Meten_ Sep urenteeD Barre? OS ae Sener Te eer

A BES ine AIrTey | MANO Trae. Geren # AOSTA ee PES Pi. ee Ss Forster A

 

 

ae ATR Lr _ PE site enatgridi ane A Seen re a Abr er _
ae Cre Krox SABES APPL OE, ph a ES Ve Ba Gra4ites “bm Cond SEN ES IENT,

 

  

 

 

 

Cees Zé. Suepere } ; a

 

eo SU en Ae csr AAAS OOF - . ; ee

 

Fane. Bh races —_~ Sats 7. - = eee

LAL LL? weed “Kou

 
